DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
A new sheet of drawings for Fig. 4 was received on November 23, 2020.  This drawing is acceptable.
Applicant’s arguments, see pages 12-14, with regard to the Drawing Objections, have been fully considered, but they are only partially persuasive.  More specifically, in view of the addition of new Fig. 4 and the explanations Applicant has provided on pages 12-14, the Drawing Objections identified in paragraphs 3a and 3d – 3h of the August 21, 2020 Non-Final Office Action have been withdrawn.  The Drawing Objection as identified in paragraphs 3b and 3c are maintained for the reasons described below. 
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  
The structure or location where “the optimization object is produced over the course of the picking and packing”, as recited in new Claim 35; 
Note:  This is the same Drawing Objection applied to Claim 5, and identified in paragraph 3b in the August 21, 2020 Office Action.
The structure associated with the gripper “which can be moved translationally in three spatial directions”; as recited in Claims 45 and 57; 
Note:  This is the same Drawing Objection applied to Claims 15 and 25, and identified in paragraph 3c in the August 21, 2020 Office Action.
The “lift”, as recited in Claim 60.
Note:  This is a new Drawing Objection that is necessitated by the use of the new term “lift”.  The original Claim 18 recited a “shaft (13)”, which Applicant has explained is the “liftshaft” (See Applicant’s Response, page 11).  Fig. 2 shows the “liftshaft (13)” but does not show the newly claimed term “lift”.  While the term “lift” is used in the Specification, (e.g., see page 9, lines 17-30), the term “lift” is not identified using a reference character in either the Specification or the Drawings.  In addition, this paragraph is understood to mean that the “liftshaft” is some type of enclosure that surrounds the target load carrier on at least one side (as discerned from Fig. 2), while the “lift” is an actuator/device that causes the target load carrier to be lowered and raised as needed when adding a new layer or starting a new stack of goods. If Applicant intends to make a distinction in the claims between “liftshaft” and “lift”, each structure must be specifically identified in the Drawings (and Specification) using its own reference character. 

Applicant has added a new Fig. 4, which shows three different types of “optimization objects”, and explains by providing citations to the Specification that the optimization objects can “have any shape”, and are used “to fill gaps in the packaging layout” (See Applicant’s Response, page 12).  However, the Drawing Objection identified in paragraph 4a above is directed to where and/or from what structure is the optimization object “produced over the course of the picking and packing”.  For example, are the optimization objects provided from the source storage installation (1) using the two transport lines (10)?  Or is another structure, such as the 3D printing process as described on page 5, lines 15-17 of the Specification, provided adjacent to either the transport lines (10), the grouping regions (2), or the target load carrier (3), as shown in Fig. 1.  Because the key feature of this method step of Claim 35 as  is to “produce”, i.e., supply, an optimization object, the place/location needs from which it is produced needs to be identified on the drawings.
 With regard to Drawing Objection 4b, Applicant states, “the structure associated with the gripper that can be ‘moved translationally in three spatial directions’ is believed to be adequately shown in Fig. 3.”  The Examiner agrees that Fig. 3 shows how specific components of the gripper are moved, i.e., that the pushers (12) are moved back and forth in a horizontal direction by being supported on a horizontal rail/guide, and the hold down devices (11) are moved both vertically and horizontally by being supported on a different rail/guide.  the gripper (7), as a whole, to move between the grouping regions and the target load carrier; however, these structures are not described in the Specification, nor identified in the drawings using reference characters.    
6.	No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Specification
7.	The Amendment to the Specification is acceptable and will be entered.

Response to Arguments
8.	Applicant’s arguments, see pages 14-15, filed November 23, 2020, with respect to 35 USC 112(b) rejection of Claims 1-12 and 14-30 have been fully considered and are persuasive.  Applicant has cancelled original Claims 1-30, and replaced the original claims with new Claims 31- 63.  Most of the indefiniteness concerns have been addressed; however, several of these concerns have not been addressed and are 

9.	Applicant's arguments, see page 15, filed November 23, 2020, have been fully considered, but they are not persuasive.  Applicant has offered only a very brief reason for why the 35 USC 103 rejections are improper, which is: “Baumann teaches to group goods into a grouping for handling” and “Faulkner teaches a gripper that has movable fingers, it does not appear to Applicant that the combined teachings of the applied art teach or suggest using the recited gripper to position the grouping of goods on a target load carrier to a predetermined packing layout.” (Emphasis added; See Applicant’s response, page 15.)  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Baumann and Faulkner are directed to systems and methods used to group products/goods of different types and/or sizes and then to move these groupings to a target load carrier/pallet to efficiently prepare a mixed load carrier/pallet.  Faulkner .  


Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 31-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites, “A method for the picking and packing of goods from at least one source storage installation on at least one target load carrier according to a packing layout, said method comprising: 
arranging a partial amount of the goods that are positioned on the target load carrier in a grouping region according to a grouping that corresponds to a part of the packing layout; 
moving the grouping from the grouping region into a position on the target load carrier that corresponds to the packing layout; 
positioning the grouping on the target load carrier using a gripper, the goods being moved onto two gripper fingers, the gripper fingers being movable in relation to each other in a horizontal plane; and 
with the goods located on the gripper fingers, moving the goods using the gripper to positions on the target load carrier according to the packing layout.”

Claim 31 is indefinite because the invention is understood to involve first grouping a partial amounts of goods in the grouping region and then moving the groupings to the target load carrier.  However, the “arranging” step of Claim 31, as currently written, first takes the goods “that are positioned on the target load carrier” back to the grouping region, and then moves the groupings back to the target load carrier.  It is believed that the underlined limitation should read “arranging a partial amount of the goods to be positioned on the target load carrier in a grouping region”.  Moreover, Claim 31 is ambiguous as to where the 

Claim 32 recites, “The method according to claim 31, further comprising: removing multiple groupings simultaneously from the grouping region and sequentially or simultaneously removing the multiple groupings into positions on the target load carrier that correspond to the packing layout.”  The use of the verb “to remove” twice makes this claim ambiguous, given that the definition of “remove” includes “to change the location, position, station, or residence of”; to move by lifting, pushing aside, or taking away or off”; and “to get rid of” (Merriam-Webster). The use of the verb “removing” associated with the grouping region is clear and makes sense given that the multiple groupings are being taken from the grouping region to the target load carrier.  However, the subsequent/second use of the verb “removing” associated with placing the multiple groups on the target load carrier is unclear because it could be construed that the previous position was somewhere else other than the grouping region.  As best understood from the Specification, the multiple groupings are formed in the grouping region and then transferred directly to the target load assembly without 
Note: Claim 32 appears to have the same scope as original Claim 2, and in Claim 2, the multiple groupings are removed simultaneously from the grouping region and moved sequentially or simultaneously into positions on the target load.  
Claim 35 recites, “The method according to claim 34, wherein: an optimization object is produced over the course of picking and packing.”  The use of “the course” is ambiguous given that a “course” can be construed to be a “route” or “direction” in the English language, and there is nothing described in the disclosure that the optimization object is made above, below, or adjacent the route of the goods that are picked and packaged.  In addition, there is no structure in the Drawings that shows from where the optimization objects are produced/introduced to the method. (See the Drawing Objection above.) 
Note:  This is the same rejection that was presented in paragraph 6d of the August 21, 2020 Office Action.
Claim 42 recites, “The method according to claim 31, further comprising: transporting the goods from the source storage installation to the target load carrier on two transport lines connected in parallel.”  As best understood from the disclosure, each of the two transport lines are independent from each other in performing their functions (i.e., to transport goods from the source storage connected by any structure.  In other words, Claim 42 is indefinite because while the disclosure supports the statement that the two transport lines are parallel, it does not support that these two transport lines are connected. In contrast, see new Claim 54, which recites “at least two transport lines extend in parallel with each other”. 
Note:  This is the same rejection that was presented in paragraph 6g of the August 21, 2020 Office Action. 
Claim Rejections - 35 USC § 103
12.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

13.	 Claims 31-33, 39-48, 50-61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann, US 2013/0212982 (cited by Applicant), in view of Faulkner et al., US 2009/0279999 (cited by Applicant).
With regard to Claims 31, 44-46, 50-51, 56-58, and 63, Baumann discloses a method and device for the picking and packing of goods (3, Figs. 1-7a, [0024]-[0056]) from at least one source storage installation (Fig. 1, the source storage installation being the groups of the same goods shown on a pallet or other storage device and located above the conveyor belt (1) and sorting robot (4)) on at least one target load carrier (7, 30) according to a packing layout (Figs. 2a, 2b), the method comprising:
arranging a partial amount of the goods to be positioned on the target load carrier in a grouping region (5, 6, Figs. 2a, 2b) according to a grouping that corresponds to a part of the packing layout (the group of goods (3) located on grouping region (5) in Fig. 2b is the first grouping, and the group of goods (3) located on the grouping region (6) is the second grouping, wherein the partial amount of goods in the first and second groupings are placed together to form the final packing layout, i.e., the full layer in between the two groupings, as shown in Fig. 2b);
moving the grouping (the partial amounts/groups of products shown in grouping regions (5, 6)) from the grouping region (2) into a position on the target load carrier (7) that corresponds to the packing layout (Fig. 2b).
Baumann fails to teach the use of a gripper, and/or two grippers, to move the partial amounts/groupings of goods from the grouping regions to the target load. Faulkner discloses a method and device for the picking and packaging of goods (12, Figs. 1-6, [0034]-[0048]) from at least one source storage installation (16, Figs. 1-2) to a target load carrier (24, 28), wherein the method and device use two grippers (10 left, 10 right, Fig. 2, Figs. 1-6) having two gripper fingers (14, Figs. 1-2; 40, 34, Figs. 3-6) that can be moved relative to each other on a horizontal plane ([0038]), top clamping devices (68, and because these devices are located directly opposed to the fingers, Faulkner also discloses no lateral clamping devices), wherein the grippers can be moved in three directions (via 
  With regard to Claims 32-33, Bauman discloses that multiple goods are moved simultaneously and/or sequentially from the grouping region to the target load carrier (Figs. 1-3, 6).
With regard to Claims 39-43 and 52-55, Baumann discloses sequential arrangement of goods in the grouping region (Figs. 2b, 6), orientation of the goods (Figs. 2a, 2b), and the use of two parallel transport lines (5, 6, Figs. 1-3, 6) that allows the grouped goods to be moved onto the target load carrier from different directions in a continuous movement (Figs 2-3).   Faulkner also discloses the use of two parallel transport lines (16, Figs. 1-2) that allow the 
With regard to Claims 47- 48 and 59-61, Baumann discloses that a new target load carrier is supplied to the picking and packing region (8, Figs. 3, 6) and  the target load carrier is arranged on a lift (14) in a shaft (12) and can be wrapped (13).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to provide the new target load carriers from a magazine because the use of magazines to stack empty target load carriers/pallets for supplying individual target load carriers/pallets to a stacking device/method is well known in the art for the purpose of increasing process optimization/efficiency, i.e., reduce the time needed to provide a new target load carrier/pallet (e.g. see US 3,623,618; US 3,844,422; US 4,426,184;        US 4,439,084; US 2004/0146390; US 2011/0076128) and the ordinarily skilled artisan would have been able to make this modification using known methods and the modification would yield nothing more than predictable results.   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to make the stacking area (i.e., “shaft”) adjustable because the use of adjustable stacking areas is well known in the art for several purposes, including being able to stack different sized objects on different sized load carriers for various purposes (e.g., see US 3,433,372; US 8,657,555; US 9,090,427;  US 9,126,770; US 9,221,628; US 9,862,556; US 2005/0063815;     US 2012/0297733) and the ordinarily skilled artisan would have been able to . 

9.	 Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Faulkner, as applied to Claim 1, in further in view of Schneider Electric: “Application Notes: Palletizing machine with grippers” (“Schneider Electric”, cited by Applicant).  The combination of Baumann and Faulkner fails to teach the use optimization objects/planar objects that are produced in advance of the picking and packing.  Schneider Electric discloses the use of planar objects (intermediate sheets, P1-3) that are provided between layers placed on the target load carrier from a store of intermediate sheets (P1), and therefore the intermediate sheets are produced at a location and time away from and/or in advance of the picking and packing processes.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to combine an optimization object/intermediate sheet supply system with the Baumann/Faulkner method and device, because the use of intermediate sheets was well known and often used before the effective filing date of Applicant’s invention to stabilize stacked products being loaded on a pallet, as taught by at least Schneider Electric, and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to optimize the process because where the general conditions of the claimed method and device are disclosed in the prior art, discovering the optimum or workable process steps involves only routine skill in the art. 
49 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of Faulkner, as applied to Claims 1 and 18, respectively, and further in view of Vincent et al., US 2002/0064449.  The combination of Baumann and Faulkner fails to teach the formation of a sandwich target load carrier.  Vincent discloses a method and device for picking and packing goods (Figs. 1-12, [0029]-[0067]) in which a first target load carrier (P) is placed in a stacking area/”shaft” (26, Figs. 1-2), multiple layers/groupings of goods (C ) are placed on the target load carrier (P) and separated by slip sheets (S) to form a stack (S) with the final stack having a top-end frame/load carrier (T) placed at the top end of the stack (Fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Baumann/Faulkner method and device to include the formation of a sandwich target load carriers because the inclusion of a top-end frame/target load carrier at the top of a stack of goods helps to stabilize the stack, as taught by Vincent ([0014]).  In addition, the placement of a top frame, pallet, or other planar object at the top of the stack is well known and often used in the prior art to stabilize loads, particularly bottles and cans (e.g., see US 4,095,720; US 7,993,095; US 2008/0095601; US 2010/0185329.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652